Citation Nr: 1205050	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  The rating decision reopened the Veteran's claim and denied it on the merits.  

The Board notes that regardless of this RO determination reopening the Veteran's claim, it will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

When this case was previously before the Board in January 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus.  

2.  Evidence added to the record since the October 2002 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2002 rating decision that denied service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in April 2011, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also informed him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the April 2011 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing secondary service connection, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate Kent notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish secondary service connection that were found insufficient in the previous denial.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a supplemental statement of the case dated in June 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records and post-service VA and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA is not obligated to provide a medical examination if the Veteran has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the Veteran's application to reopen his claim. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In this case, the October 2002 rating decision denied service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus.  The rating decision reviewed the results of a September 2002 VA examination and stated that there was no evidence that the Veteran currently suffered from peripheral neuropathy.  Evidence of record at that time included the Veteran's service treatment records and post-service VA and private medical records.  

Evidence received after the October 2002 rating decision became final includes additional VA and private medical records.  These records are simply negative for any diagnosis of peripheral neuropathy.  In this regard, the Board's January 2010 remand, and a December 2011 Informal Hearing Presentation, each observe that an April 2006 VA examination had diagnosed the Veteran with nephropathy, not neuropathy.  Thus, the VA and private medical records do not show that the Veteran incurred or aggravated peripheral neuropathy as a result of a service-connected disability.  They raise no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a). 

The Board finds that the Veteran's general assertions are redundant of his prior contentions (i.e., that he incurred or aggravated peripheral neuropathy as a result of service-connected diabetes mellitus) that were already addressed by the final prior rating decision of October 2002.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are not material to the critical issue in this case of whether he incurred or aggravated peripheral neuropathy as a result of service-connected diabetes mellitus.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for service connection for peripheral neuropathy, secondary to service-connected diabetes mellitus.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


